Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on November 3, 2022 is acknowledged.  Claims 1-22 are pending in the instant application.

Election/Restrictions
Applicant elected with traverse Group I, claims 1-10, drawn to a composition and with traverse collagen, hyaluronic acid, copper and iron in the response filed November 3, 2022.
Applicant argues “ The Restriction Requirement is improper at least because Inventions I-III and Species List I do overlap in scope (i.e., they are not mutually exclusive) and could be used together. As one representative example, claim 11 recites a system that includes the composition of claim 1. As another example, the device of claim 16 could be used to image tissue treated by the system of claim 11 and/or the composition of claim 1. In addition, search and consideration of Inventions I-III and Species List I would not place an undue burden on the Examiner. There is a technical relationship among the allegedly distinct Inventions involving one or more of the same or corresponding technical features”.  Applicant’s arguments have been fully considered but not found persuasive.  Group 1 is drawn to a composition which is distinct to the device of group 2.
 Inventions 1 and 2-3 are directed to related compositions.  However, they are distinct because inventions 2-3 are related to systems and devices whereas invention 1 is only a composition with at least two components. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).   Furthermore, systems and devices contain components not required of the composition alone and thus, require further search/distinct searches (have separate classification) as compared to the composition.
 The restriction is deemed proper and made final in this office action.  Claims 11-20 are withdrawn from consideration as being drawn to a non-elected invention. Claims 1-10 and 21-22 are examined on the merits of this office action. 


Claim Objection
Claim 1 is objected to for the following informality:  all of the periods after a-d should be removed. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-22 recites the limitation "The system” in line 1.  However, there is insufficient antecedent basis for this limitation in the claim as claim 1 does not recite or claim a system.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 10, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalmeta (US20180154172 A1).
Kalmeta discloses a wound care composition comprising Collagen, CuCl3, FeCL3 and hyaluronic acid (see claims 17-18, paragraph 0017, paragraph 0102, table 5) meeting the limitations of instant claims 1, 5-8.  Regarding claim 10, Kalmeta discloses water in the amount of up to 20% (see paragraph 0103).  Regarding claims 21-22,Kalmeta discloses wherein the copper and the iron are present between 0.001-15%, the collagen is between 0.1-70% (see Table 5, collagen 50-150 grams,  HA 5.1g/27.9, Fe 1% and Cu 1%).  

Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leung (US20140276493 A1).
Leung discloses a wound care composition comprising Collagen (hydrolyzed collagen), copper (see claims 17-18, paragraph 0017, paragraph 0102, table 5) meeting the limitations of instant claims 1 and 3-4.  Regarding claims 3-4, Leung teaches using hydrolyzed or partially hydrolyzed collagen via a strong acid (see paragraph 0024).  


Claim(s) 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maser (US6022557 A).
Maser discloses a wound care composition comprising Collagen and hyaluronic acid meeting the limitations of instant claim 1 (see claim 9 for example).  Regarding claim 2, Maser teaches wherein the collagen comprises collagen fibers (see claim 11 for example).  Regarding claim 10, Maser teaches a water content of 12-18% (see claim 12).  Regarding claim 9, Maser teaches the composition comprising a pH of 2.8 (see Example 2).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11389663 in view of Kalmeta (US20180154172 A1) and Chattopadhyay (Biopolymers. 2014 Aug; 101(8): 821–833) and Maser (US6022557 A).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A composition with wound healing and tissue regenerative properties, the composition comprising two or more of, or three or more of: a. collagen b. hyaluronic acid c. copper, and d. Iron “ (see claim 1).  The instant application further claims: collagen fibers (claim 2), hydrolyzed collagen (claim 3), acid treated collagen (claim 4), copper salt (claims 5-6); iron salt (claims 7-8), pH 1-4 or 2-3 (claim 9); water 0-20% (claim 10);  herein the collagen is present in the composition in a range of 0.1-70% (wt/wt), the hyaluronic acid is present in the composition in a range of 10-80% (wt/wt), the copper is present in the composition in a range of 0.001%- 15% (wt/wt) and the iron is present in the composition in a range of 0.001%-15% (wt/wt) (claim 21-22).
US Patent NO. ‘663 claims a method of treating tissue damage in a wound comprising using a composition comprising collagen, 200 mg-6 g of hyaluronic acid, water, .1-1 g copper, .1-1 gram of iron (see claim 1 (b)).
US Patent NO. ‘663 is silent to claiming FeCL and CuCL, the pH and the type of collagen used.  However, hydrolyzed collagen (including acid treated collagen), collagen fibers are well-known in the art of using collagen for wound healing (see Chattopadhyay, Table 1).
Kalmeta discloses a wound care composition comprising Collagen, CuCl3, FeCL3 and hyaluronic acid (see claims 17-18, paragraph 0017, paragraph 0102, table 5).
Maser teaches collagen based wound healing compositions  comprising a pH of 2.8 (see Example 2).
It would have been obvious before the filing date of the claimed invention to use copper and iron salts as the source of ions.  One of ordinary skill in the art would have been motivated to do so given Kalmeta teaches the exact formulations with CuCl3 and FeCl3 as the source of ions and it is routine in the art to use these salts as sources of the metal ions.  
Furthermore, it would have been obvious to try the different collagen types given that all of the collagen types listed, hydrolyzed, collagen fibers and acid treated are all utilized in the wound healing art for the same purposes.  Lastly, it would have been obvious to optimize the pH range of the wound healing composition given that pH is a result effective variable and it would have been obvious to do so to achieve the most therapeutically effective composition for the purpose of treating wounds.

Claims 1-10 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-23 and 25-28 of co-pending AN16349222 in view of Kalmeta (US20180154172 A1) and Chattopadhyay (Biopolymers. 2014 Aug; 101(8): 821–833) and Maser (US6022557 A).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A composition with wound healing and tissue regenerative properties, the composition comprising two or more of, or three or more of: a. collagen b. hyaluronic acid c. copper, and d. Iron “ (see claim 1).  The instant application further claims: collagen fibers (claim 2), hydrolyzed collagen (claim 3), acid treated collagen (claim 4), copper salt (claims 5-6); iron salt (claims 7-8), pH 1-4 or 2-3 (claim 9); water 0-20% (claim 10);  herein the collagen is present in the composition in a range of 0.1-70% (wt/wt), the hyaluronic acid is present in the composition in a range of 10-80% (wt/wt), the copper is present in the composition in a range of 0.001%- 15% (wt/wt) and the iron is present in the composition in a range of 0.001%-15% (wt/wt) (claim 21-22).
Co-pending AN 16/349222 claims a system for  treating tissue damage in a wound comprising using a composition comprising collagen, 200 mg-6 g of hyaluronic acid, water, .1-1 g copper (CuCl3), .1-1 gram of iron(FeCl3) (see claims 20, 22, 27).
Co-pending AN 16/349222 is silent to claiming the pH and the type of collagen used.  However, hydrolyzed collagen (including acid treated collagen), collagen fibers are well-known in the art of using collagen for wound healing (see Chattopadhyay, Table 1).
Kalmeta discloses a wound care composition comprising Collagen, CuCl3, FeCL3 and hyaluronic acid (see claims 17-18, paragraph 0017, paragraph 0102, table 5).
Maser teaches collagen based wound healing compositions  comprising a pH of 2.8 (see Example 2).
It would have been obvious to try the different collagen types given that all of the collagen types listed, hydrolyzed, collagen fibers and acid treated are all utilized in the wound healing art for the same purposes.  Lastly, it would have been obvious to optimize the pH range of the wound healing composition given that pH is a result effective variable and it would have been obvious to do so to achieve the most therapeutically effective composition for the purpose of treating wounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-10 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-39 of co-pending AN17735034 in view of Kalmeta (US20180154172 A1) and Chattopadhyay (Biopolymers. 2014 Aug; 101(8): 821–833) and Maser (US6022557 A).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A composition with wound healing and tissue regenerative properties, the composition comprising two or more of, or three or more of: a. collagen b. hyaluronic acid c. copper, and d. Iron “ (see claim 1).  The instant application further claims: collagen fibers (claim 2), hydrolyzed collagen (claim 3), acid treated collagen (claim 4), copper salt (claims 5-6); iron salt (claims 7-8), pH 1-4 or 2-3 (claim 9); water 0-20% (claim 10);  herein the collagen is present in the composition in a range of 0.1-70% (wt/wt), the hyaluronic acid is present in the composition in a range of 10-80% (wt/wt), the copper is present in the composition in a range of 0.001%- 15% (wt/wt) and the iron is present in the composition in a range of 0.001%-15% (wt/wt) (claim 21-22).
Co-pending AN 17/735034 claims gel for treating tissue damage in a wound comprising using a composition comprising collagen, 200 mg-6 g of hyaluronic acid, water, .1-1 g copper, .1-1 gram of iron (see claims 20, 26, 30, 35).
Co-pending AN 17/735034 is silent to claiming FeCl3 or CuCl3 as the source of ions, the pH and the type of collagen used.  However, hydrolyzed collagen (including acid treated collagen), collagen fibers are well-known in the art of using collagen for wound healing (see Chattopadhyay, Table 1).
Kalmeta discloses a wound care composition comprising Collagen, CuCl3, FeCL3 and hyaluronic acid (see claims 17-18, paragraph 0017, paragraph 0102, table 5).
Maser teaches collagen based wound healing compositions  comprising a pH of 2.8 (see Example 2).
It would have been obvious before the filing date of the claimed invention to use copper and iron salts as the source of ions.  One of ordinary skill in the art would have been motivated to do so given Kalmeta teaches the exact formulations with CuCl3 and FeCl3 as the source of ions and it is routine in the art to use these salts as sources of the metal ions.  
It would have been obvious to try the different collagen types given that all of the collagen types listed, hydrolyzed, collagen fibers and acid treated are all utilized in the wound healing art for the same purposes.  Lastly, it would have been obvious to optimize the pH range of the wound healing composition given that pH is a result effective variable and it would have been obvious to do so to achieve the most therapeutically effective composition for the purpose of treating wounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12 and 22-23 of co-pending AN17545178 in view of Kalmeta (US20180154172 A1) and Chattopadhyay (Biopolymers. 2014 Aug; 101(8): 821–833) and Maser (US6022557 A).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A composition with wound healing and tissue regenerative properties, the composition comprising two or more of, or three or more of: a. collagen b. hyaluronic acid c. copper, and d. Iron “ (see claim 1).  The instant application further claims: collagen fibers (claim 2), hydrolyzed collagen (claim 3), acid treated collagen (claim 4), copper salt (claims 5-6); iron salt (claims 7-8), pH 1-4 or 2-3 (claim 9); water 0-20% (claim 10);  herein the collagen is present in the composition in a range of 0.1-70% (wt/wt), the hyaluronic acid is present in the composition in a range of 10-80% (wt/wt), the copper is present in the composition in a range of 0.001%- 15% (wt/wt) and the iron is present in the composition in a range of 0.001%-15% (wt/wt) (claim 21-22).
Co-pending AN 17545178 claims a composition treating a wound comprising collagen, collagen fibers (claim 2), hyaluronic acid, water, ..00001-15% copper and iron (see claim 1). Co-pending AN 17545178 further claims hydrolyzed collagen (claim 3), acid treated collagen (claim 4); CuCl3 (claim 6); FeCl3 (claim 8); pH 1-4 (claim 9); water up to 20% (claim 10).  Claims 1-10, 12 and 22-23 of co-pending AN17545178 are anticipatory over instant claims 1-10 and 21-22.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654